Citation Nr: 1718627	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-36 532A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to September 30, 2011, and a rating higher than 40 percent since, for degenerative disc disease of the lumbar spine (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 30, 2011.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1976 and from February 1979 to January 1999.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted a higher rating of 20 percent for the degenerative disc disease affecting the lumbar segment of the Veteran's spine, effective September 25, 2009.  Conversely, the RO denied his TDIU claim.  He appealed for an even higher rating for his low back disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In a November 2011 Decision Review Officer (DRO) decision since issued, the RO granted a higher 40 percent rating for the low back disability, also a TDIU, with both awards effective September 30, 2011.  The Veteran continued to appeal for a still higher rating, so this claim now concerns whether he was entitled to a rating higher than 20 percent for his low back disability prior to September 30, 2011, and whether he has been entitled to a rating higher than 40 percent since.  There also is the question of whether he was entitled to a TDIU prior to September 30, 2011.

The Veteran subsequently relocated and the St. Petersburg, Florida, RO assumed jurisdiction.  That office certified the appeal to the Board.  The Veteran had previously requested a videoconference hearing before a Veterans Law Judge of the Board, and this hearing was scheduled for in April 2017; but without explanation, he did not appear for the hearing, so his hearing request is considered withdrawn.  38 C.F.R. §§ 20.700(e), 20.702(d), 20.704(d) (2016).  The Board since has learned that the Veteran is withdrawing his appeal, hence, perhaps the reason he did not appear for his hearing.  In any event, because he is withdrawing this appeal, the Board must summarily dismiss it.



FINDING OF FACT

In an April 2017 statement, prior to the promulgation of a Board decision regarding these claims, the Veteran expressed his intent to withdraw his appeal of these claims; there consequently is no question of fact or law remaining before the Board to consider as concerning these claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal regarding these claims.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In light of the Veteran's expression of intent to withdraw his appeal in the matters seeking entitlement to a rating in excess of 20 percent prior to September 30, 2011, and a rating in excess of 40 percent from September 30, 2011, for degenerative disc disease of the lumbar spine, and entitlement to a TDIU prior to September 30, 2011, discussion of the impact of the VCAA is not necessary. 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his authorized representative, and appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

In an April 2017 statement, the Veteran expressed his intent to withdraw his appeal of these claims.  He asserted that he was content with his current rating.  His representative reiterated the Veteran's desire of withdrawal in a "motion to dismiss appeal" received in May 2017.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal of these claims, and the appeal must be dismissed. 


ORDER

The appeal seeking a rating higher than 20 percent prior to September 30, 2011, and a rating higher than 40 percent since, for degenerative disc disease of the lumbar spine, and entitlement to a TDIU prior to September 30, 2011, is dismissed.



		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


